Title: Memorandum to Thomas Mann Randolph, [ca. 16–24 January 1794]
From: Jefferson, Thomas
To: Randolph, Thomas Mann



[ca. 16–24 Jan. 1794]

The price of wheat and whether it can be sold for the rise of the market? The price of molasses.
Whether my things from Philadelphia addressed to Colo. Gamble are arrived?
If they are, send them up by Henderson’s people of preference to the other things.
Send by them the sugar &c for which I wrote to Colo. Gamble.
After the things last expected from Philadelphia I would wish to receive the tender articles, to wit, Nos. 2. 5. 10. 18. 19. 22. 25. 26. 27. 28. and next to these I wish for Nos. 45. [46.]
[on verso:]
Tell Dr. Currie I expect by the first post to receive a letter from Mr. Ingersoll, which alone can enable me to give him information in his matter.
